Counsel for relator cite no statute requiring the State Medical Board to restore or reinstate a license which has been revoked. It is stated in the brief for relator: "The question then is this: Granted that the Legislature failed expressly to endow the medical board with the powers of restitution of license after revocation, has the board implied or cognate power to do so? We believe and respectfully submit that it has."
The writ of mandamus will not issue to command performance of "implied or cognate power." Section 12283, General Code, defines mandamus as "a writ issued * * * to * * * a * * * board * * * commanding the performance of an act which the lawspecially enjoins as a duty resulting from an office. * * *." (Emphasis ours.)
We are asked to issue a writ of mandamus to command the performance of an act which is not specially enjoined by law upon the board. The writ will not issue for that purpose.
Writ denied.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 76